DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-5, 15, 16, 18 and 20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Shen (US Pat 10,643,924).
Regarding claim 1, Shen (figs. 5-8) teaches an integrated circuit (IC) package, comprising: 
a package substrate (flip chip package 160, col. 7, lines 54-55);
a die (flip chip 410, col. 7, line 55); and 
a lid (lid 400, col. 7, line 54) including a bottom surface and a top surface, wherein the die is between the package substrate and the lid, the bottom surface of the lid is between the die and the top surface of the lid, and the bottom surface of the lid includes a channel (connecting 401, col. 8, line 4) that at least partially overlaps the die.
Regarding claim 2, Shen teaches the IC package of claim 1, wherein the lid further includes a vent hole (slot 402, col. 7 or tunnel 302, col. 7, line 62 and col. 8, line 5) extending between the channel and the top surface of the lid.
Regarding claim 3, Shen teaches the IC package of claim 1, further comprising: 
a thermal interface material (TIM) (liquid material 431, TIM, col. 7, lines 64-65) between the die and the bottom surface of the lid. 
Regarding claim 4, Shen teaches the IC package of claim 3, wherein the TIM includes a solder TIM (liquid material of gallium alloy and indium alloy, grease type of TIM2, col. 5, lines 65-67 an col. 8, line 21).
Regarding claim 5, Shen teaches the IC package of claim 1, wherein the IC package is a ball grid array package (lidded flip chip package 4000, col. 7, line 52).
Regarding claim 15, Shen (figs. 5-13) teaches an integrated circuit (IC) assembly, comprising: 
an IC package including a thermal interface material (TIM) (liquid material 431, TIM, col. 7, lines 64-65) between a die (flip chip 410, col. 7, line 55) of the IC package and a lid (lid 400, col. 7, line 54) of the IC package, wherein the lid of the IC package includes a channel (slot 401, col. 7, line 624) having a width smaller than a width of the die, and the TIM extends at least partially into the channel; and 
a circuit board (flip chip package 160, col. 7, lines 54-55) coupled to the IC package.
Regarding claim 16, Shen teaches the IC assembly of claim 15, wherein the lid includes a plurality of channels (slots, col. 6, lines 24-30).   
Regarding claim 18, Shen teaches the IC assembly of claim 15, further comprising: 
a heat sink (heat sink 440, col. 8, line 19 and fig. 8), wherein the lid is between the heat sink and the circuit board.
Regarding claim 20, Shen teaches the IC assembly of claim 15, wherein the IC package is coupled to the circuit board by ball grid array interconnects (layer of bumps, col. 3, line 63).

Claims 6, 10 and 14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bet-Shliemoun (US Pub 2015/0279761).
Regarding claim 6, Bet-Shliemoun (figs. 4-5) teaches a lid for an integrated circuit (IC) package, comprising: 
a first material (lid 230, [0030]); 
a metal layer (seed metal 254, [0030]) on at least a portion of a bottom surface of the first material, wherein the metal layer includes gold or silver (gold, [0021]), and the bottom surface of the lid is a die-facing surface; 
a channel (tracks 252, [0021] and [0030]) in the bottom surface of the first material; and 
a second material (thermal interface material 232, [0030]) at a bottom of the channel, wherein the second material (“Thermal interface materials, such as alloys, cooling liquids (in liquid cooling arrangements), metals, thermal epoxies, thermal films, thermal pads or thermal preforms”, [0021]) has a different material composition than the first material.
Regarding claim 10, Bet-Shliemoun teaches the lid of claim 6, wherein the metal layer (254) extends onto sidewalls of the channel (fig. 5).
Regarding claim 14, Bet-Shliemoun teaches the lid of claim 6, wherein the second material (232 )extends onto sidewalls of the channel (fig. 5).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 17 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Shen in view of Bet-Shliemoun (US Pub 2015/0279761).
Regarding claim 17, Shen teaches the individual channels of the plurality of channels arranged in a pattern (spiral pattern 312, col. 6, lines 24-30 and fig. 5A , folding pattern of tunnels 701/702, col. 10, lines 3-6 and fig. 13), but does not teach a radial pattern, a parallel line pattern, or a grid pattern.
Bet-Shliemoun teaches wherein individual channels (tracks, [0021]) of the plurality of channels are arranged in a radial pattern, a parallel line pattern, or a grid pattern (grid, spiral, parallel line or other pattern, [0021]).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have formed the spiral pattern 312 of Shen with grid, spiral, parallel line or other pattern of Bet-Shliemoun in order to increase the effective surface area of the thermal interface as taught by Bet-Shliemoun, [0020].
Regarding claim 19, Shen teaches the thermal interface material (TIM) (liquid material 431, TIM, col. 7, lines 64-65) between the lid and the heat sink, but does not teach a polymer TIM.
Bet-Shliemoun (fig. 4) teaches a polymer TIM (thermal interface material 233, thermal epoxy, [0030]) between the lid (lid 230) and the heat sink (heat sink  220).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have formed TIM  431 of Shen with thermal epoxy material 233 of Bet-Shliemoun because such material substitution is equivalently known for the same purpose. i.e. being used for thermal interface material, MPEP 2144.06 (II).

Claims 7, 8, 12 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Bet-Shliemoun in view of Swaminathan et al (US Pub 2019/0393121).
Regarding claim 7, Bet-Shliemoun teaches the first material (lid 230 and fig. 5), but does not teach wherein the first material includes aluminum or copper.
Swaminathan (fig. 1) teaches wherein the first material (lid 120, [0033]) includes aluminum or copper (aluminum or copper, [0033]).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have formed lid 230 of Bet-Shliemoun with aluminum or copper lid 120 of Swaminathan because such material substitution is equivalently known for the same purpose. i.e. being used for lid, MPEP 2144.06 (II).
Regarding claim 8, Bet-Shliemoun teaches the first material (lid 230 and fig. 5), but does not teach wherein the first material includes nickel.
Swaminathan (fig. 1) teaches wherein the first material (lid 120, [0033]) includes nickel (nickel, [0033]).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have formed lid 230 of Bet-Shliemoun with nickel lid 120 of Swaminathan because such material substitution is equivalently known for the same purpose. i.e. being used for lid, MPEP 2144.06 (II).
Regarding claim 12, Bet-Shliemoun teaches the second material (thermal interface material 232, [0030]), but does not teach wherein the second material includes nickel and vanadium.
Swaminathan (fig. 1) teaches wherein the second material (TIM 110, [0033]) includes nickel and vanadium (metal based alloy, nickel and vanadium, [0036]).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have formed thermal interface material 232 of Bet-Shliemoun with nickel/ vanadium alloy TIM 110 of Swaminathan because such material substitution is equivalently known for the same purpose. i.e. being used for thermal interface material, MPEP 2144.06 (II).
Regarding claim 13, Bet-Shliemoun teaches the second material (thermal interface material 232, [0030]), but does not teach wherein the second material includes aluminum.
Swaminathan (fig. 1) teaches wherein the second material (TIM 110, [0033]) includes aluminum (aluminum, [0036]).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have formed thermal interface material 232 of Bet-Shliemoun with aluminum TIM 110 of Swaminathan because such material substitution is equivalently known for the same purpose. i.e. being used for thermal interface material, MPEP 2144.06 (II).

Allowable Subject Matter
Claims 9 and 11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: the prior art of record taken along or in combination, fails to teach or reasonably suggests wherein the metal layer does not extend into the channel (claim 9) and wherein the metal layer does not contact the bottom of the channel (claim 11).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUOC HOANG whose telephone number is (571)272-1780. The examiner can normally be reached on M-F, 8-5:30PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thao Le can be reached on 571-272-1708. The fax phone number for the organization where this application or proceeding is assigned is 571 -273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.
Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Quoc D Hoang/
Primary Examiner, Art Unit 2892